 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10
     KHALEV RAMIREZ,               ) Case No. CV 19-4996-AB (JPR)
11                                 )
                     Plaintiff,    )
12                                 ) ORDER ACCEPTING FINDINGS AND
                v.                 ) RECOMMENDATIONS OF U.S.
13                                 ) MAGISTRATE JUDGE
     COUNTY OF LOS ANGELES et      )
14   al.,                          )
                                   )
15                   Defendants.   )
                                   )
16
17       The Court has reviewed the First Amended Complaint, records

18 on file, and Report and Recommendation of U.S. Magistrate Judge.
19 See 28 U.S.C. § 636.    No objections to the Report and

20 Recommendation have been filed.    The Court accepts the findings

21 and recommendations of the Magistrate Judge in the Report and
22 Recommendation as well as her July 31, 2019 order.
23       IT THEREFORE IS ORDERED that Defendants’ motion to dismiss

24 is GRANTED and this action is DISMISSED WITH PREJUDICE for
25 failure to state a claim and failure to prosecute.
26
27 DATED: October 21, 2019
                                   ANDRÉ BIROTTE JR.
28                                 U.S. DISTRICT JUDGE
